Title: From David Humphreys to Elias Dayton, 7 April 1783
From: Humphreys, David
To: Dayton, Elias


                        
                            Sir
                            Hd Qrs Aprl 7. 1783
                        
                        The Negro Boy, whom it is said Captain Ballard attempted to sell, waits upon you with this—he reports that
                            the Person who pretended to purchase him consents to give up the Bill of Sale, upon his obtaining a Certificate that Captn
                            Ballard had no right to dispose of him as a Slave—Justice & Humanity require the Matter should be enquired into, that,
                            in case it shall appear the lad is free, or was not the property of Captn Ballard. Captain Ballard has nevertheless
                            presumed to sell him for a Slave—the former may be liberated from his bondage & relieved from his apprehensions,
                            & the latter prosecuted in a suitable manner if practicable—These are the Commander in Chiefs sentiments, and he
                            requests you will take the trouble of causing the Investigation to be made, & Justice to be done in the premises—I
                            have the honor to be Sir Your Most Obedt Servt
                        
                            D. Humphrys
                            A.D.C.
                        
                    